Citation Nr: 1038078	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-00 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of 
entitlement to service connection for bilateral hearing loss has 
been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1988 to September 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 Regional Office (RO) in St. Paul, 
Minnesota rating decision, which declined to reopen the Veteran's 
claim for service connection for bilateral hearing loss due to 
the absence of new and material evidence.

As will be discussed below, statements submitted by the 
Veteran and his representative appear to have raised a 
claim of clear and unmistakable error (CUE) in a prior 
final RO rating decision dated in September 1993.  This 
matter has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the claim and will not discuss whether 
this rating decision was clearly and unmistakably 
erroneous.  The matter is referred to the AOJ for 
appropriate action.     


FINDINGS OF FACT

1.  An unappealed September 1993 rating decision denied service 
connection for bilateral hearing loss, finding that the Veteran 
did not have a hearing loss disability at separation from service 
or a hearing loss disability manifested to a degree of 10 percent 
or more within one year of service.   

2.  Evidence received since the September 1993 rating decision 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision that denied the claim for 
entitlement to service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010). 
 
2.  Evidence received since the September 1993 rating decision is 
not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration 
(VA) has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in August 2005 and March 2006 satisfied many 
of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claim.  The letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.

For purposes of evaluating the Veteran's request to reopen his 
claim of entitlement to service connection, the Board observes 
that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that with regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to providing 
notice of the evidence and information that is necessary to 
establish entitlement to service connection, VA must first notify 
a claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in the 
context of a claim to reopen, the VCAA requires that VA must 
first review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the meaning 
of both "new" and "material" evidence, and also describes the 
particular type(s) of evidence necessary to substantiate any 
service connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  Id. 
 
The August 2005 letter informed the Veteran that his claim had 
been previously denied, and that new and material evidence was 
needed to substantiate the claim to reopen and described what 
would constitute such new and material evidence.  The notice 
explained the meaning of "new" and "material" evidence, as 
defined for VA purposes.

The Board acknowledges that the August 2005 letter was 
insufficient to satisfy all the notice requirements set forth in 
Kent, as it failed to provide a wholly accurate basis for the 
September 1993 denial of service connection.  In that regard, the 
August 2005 letter stated that the claim had been denied in 
September 1993 because hearing was normal for VA standards.  As 
will be discussed, the denial actually was based on the Veteran's 
normal hearing at separation from service and that he did not 
have a hearing loss disability manifested to a degree of 10 
percent or more within one year of service.  The Board, however, 
notes that the August 2005 letter included specific examples of 
evidence that could be provided to substantiate the Veteran's 
claim.  In addition, the Veteran was advised in the March 2006 
Statement of the Case as to the basis of the last denial of 
service connection for his bilateral hearing loss on the merits 
and provided a definition and explanation as to the requirements 
of new and material evidence.  At all points during the 
adjudication process the Veteran was represented by a veteran 
service organization (VSO) and through his VSO representative 
explicitly argued against the RO's contention that he had not 
provided new and material evidence sufficient to reopen his 
claim.  Furthermore, statements submitted by the Veteran and on 
his behalf clearly evidence familiarity with the basis of the 
September 1993 denial and the evidence necessary to reopen the 
Veteran's claim.  Thus, although the initial August 2005 notice 
letter was not fully compliant with the requirements set forth in 
Kent because he was not adequately advised of the basis of the 
prior denial, he was subsequently advised of those bases.  Id.  
The Board finds that a reasonable person would have understood 
what was needed to substantiate a claim to reopen, and that the 
Veteran has not been prejudiced by any deficiency in Kent notice.  
The Board may proceed with consideration of the claim on the 
merits. 

The March 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  The Board 
also notes that, until a claim is reopened, VA does not have a 
duty to provide a medical examination or obtain a medical 
opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  

New and Material Evidence 

The Veteran claims he has bilateral hearing loss as a result of 
his military service.  Specifically, the Veteran contends that he 
first noticed such hearing loss after returning from service in 
the Persian Gulf War.      
 
Rating actions are final and binding based on evidence on file at 
the time the Veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) 
(2010).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss disability can be 
service connected.  Id at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

In a September 1993 rating decision, the RO denied service 
connection for bilateral hearing loss.  As no correspondence was 
received from the Veteran within the appeal period expressing 
disagreement with the rating decision with respect to the issue 
of entitlement to service connection for bilateral hearing loss, 
therefore, the September 1993 rating decision is final. 
 
At the time of the September 1993 rating decision, the record 
included multiple audiograms.  Several audiograms, specifically 
from October 5, 1988, November 21, 1989, November 22, 1989, 
December 16, 1991, and December 17, 1991 all showed hearing 
acuity at 25 decibels (db) or greater at 3000 and/or 4000 Hertz 
(Hz).  In addition, in December 1991 the Veteran reported ringing 
in his left ear for the past month and difficulty hearing normal 
conversation.  However, the last audiogram of record, from 
December 19, 1991, showed hearing acuity at 20 db or less at all 
relevant frequencies in each ear.  At separation in August 1992, 
the Veteran denied a history of ear, nose, or throat trouble.  
The Veteran was issued ear plugs in June 1989.

Prior to the September 1993 rating decision, the claims file also 
included a May 1993 VA examination report.  That report noted 
that the Veteran complained of difficulty hearing in 
circumstances with background noise and had continuous left ear 
tinnitus.  The Veteran reported that he was a duck and deer 
hunter, with no other significant noise exposure.  Audiometric 
testing showed moderate sensorineural hearing loss at 3000 and 
4000 Hz in the left ear and normal right ear hearing, with 100 
percent speech discrimination bilaterally.  The examiner assessed 
asymmetric sensorineural hearing loss, consistent with rifle 
exposure.  

Potentially relevant evidence received since the September 1993 
rating decision includes statements from the Veteran, his ex-
wife, and his mother, as well as VA treatment records.  Both the 
Veteran's ex-wife and mother reported that the Veteran had 
hearing problems after returning from Desert Storm.  An August 
2005 VA treatment record noted a history of noise exposure during 
service in the Gulf War, while employed with a cable company for 
13 years, and from small equipment and power tool use.  The 
Veteran reported problems understanding spoken language and with 
constant left ear tinnitus.  Audiometric testing showed normal 
right ear hearing and a mild dropping to moderately-severe mid to 
high frequency sensorineural hearing loss in the left ear.  It 
was recommended that the Veteran be fitted for a hearing aid for 
the left ear.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim."  38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The instant 
claim to reopen was filed after that date and the revised 
definition applies.  Under the revised definition, "new 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the Veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated 
that the newly presented evidence need not be probative of all 
the elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.  Id at 284. 
 
As noted above, the Veteran's claim for service connection for 
bilateral hearing loss was denied previously in a September 1993 
rating decision.  At that time, the RO relied on service 
treatment records and the May 1993 VA examination report in 
finding that his current hearing loss disability neither began 
during nor was caused by his military service.  

Again, the Veteran claims he has a current diagnosis of bilateral 
hearing loss that was caused by some incident or event during 
military service.  As noted, for evidence to be new and material 
in this matter, it would have to tend to link his current 
diagnosis of bilateral sensorineural hearing loss to military 
service.  The Board finds the evidence received since the 
September 1993 rating decision does not.

As noted, the medical evidence since September 1993 reflects that 
the Veteran has a current diagnosis of left ear sensorineural 
hearing loss and normal right ear hearing.  However, as noted in 
the May 1993 VA examination report, the Veteran already had a 
diagnosis at that time of left ear sensorineural hearing loss and 
normal hearing in the right ear.  Thus, such current diagnosis is 
cumulative of evidence of record at the time of the September 
1993 rating decision and do not raise a reasonable possibility of 
substantiating the claim.  

In addition, the Board has considered the Veteran's lay 
assertions that he has a bilateral hearing loss caused by his 
military service.  In support of this contention, the Veteran 
reports that he experiences difficulty hearing spoken 
conversations and has constant tinnitus and that he began to 
experience these problems in service following his service during 
the first Persian Gulf War.  However, the Board notes that the 
claims file at the time of the September 1993 denial included the 
same contention.  Thus, while the Veteran is certainly competent 
to report the date of onset of hearing problems, such assertions 
are essentially cumulative of evidence already of record at the 
time of the last denial, and do not raise a reasonable 
possibility of substantiating the claim.

Furthermore, the Board has considered the statements submitted by 
the Veteran from his mother and ex-wife noting hearing problems 
after returning from service in Desert Storm.  In that regard, 
the Veteran's mother and ex-wife certainly can attest to factual 
matters of which they have first-hand knowledge, such as 
subjective complaints of trouble hearing.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, their 
assertions that the Veteran experienced difficulty hearing after 
returning from Desert Storm are essentially duplicative of the 
Veteran's own lay reports as to his hearing problems following 
service there, which were already of record at the time of the 
last final denial.  Thus, their lay assertions are cumulative of 
lay evidence already of record.

Furthermore, these individuals, as laypersons, are not otherwise 
shown to be capable of making medical conclusions, to include 
diagnosing a current hearing loss disability as defined by VA 
regulations or relate such hearing loss to acoustic trauma in 
service.  Thus, their statements cannot be construed as competent 
diagnoses of a hearing loss disability under VA regulations, or 
competent evidence relating such disability to service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  While 
the Veteran's mother and ex-wife are competent to report what 
they experience through the senses, they do not have medical 
expertise, and cannot establish through lay reports alone that 
the Veteran's hearing loss was of such severity as to meet the 
criteria of 38 C.F.R. § 3.385 or relate such hearing loss to 
service.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  
As such, the Board finds that the current statements are 
insufficient to establish a current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385 that is related to the 
Veteran's military service and, as such, do not raise a 
reasonable possibility of substantiating the claim. 

Finally, as noted above, statements from the Veteran and his 
representative suggest that the Veteran should be service 
connected for left ear hearing loss based on the evidence 
available at the time of the September 1993 rating decision.  
Specifically, the Veteran contends that his combat service during 
Desert Storm, his in-service complaints of hearing problems and 
multiple audiograms showing decreased hearing acuity, and the 
results of the May 1993 VA examination were sufficient on which 
to base entitlement to service connection.  The Veteran further 
argues that the May 1993 VA examination report legally was 
inadequate under the Court's subsequent holding in Hensley.  The 
Board considers such statements to raise the issue of CUE with 
respect to the September 1993 rating decision.  The Veteran has 
not perfected an appeal as to whether the prior final September 
1993 denial should be set aside based on CUE.  Therefore, the 
Board will not discuss whether the September 1993 rating decision 
was clearly and unmistakably erroneous, and this matter was 
referred to the RO in the Introduction section above.

In summary, the additional treatment records and lay statements 
of the Veteran and his family fail to relate to an unestablished 
fact necessary to substantiate the claim, or are essentially 
cumulative and redundant of the evidence of record at the time of 
the last prior final denial.  Accordingly, the additional 
evidence received since September 1993 is not new and material 
and the claim may not be reopened.  Until the Veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt doctrine 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for bilateral hearing loss has 
not been received and, therefore, the claim is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


